DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/2022.
Applicant’s election of Claims 1-17 in the reply filed on 06/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is indefinite what the exact definition of ‘multi-scale structures” is in the context of the instant invention. The specification recites the presence of “multiple size scales associated with the different IWI and calcination steps” and “smaller structures”, but makes no reference to the requisite difference between such smaller structures and larger structures that constitutes the structures to be considered “multi-scale”. As such, the claim is indefinite. Claims 2-17 are rejected based on their dependence on Claim 1. For purpose of examination, the examiner will interpret the limitation as requiring the surface of the support structure to include particles of two or more different sizes.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 11-15, 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Koberstein et al (US Patent 5,001,103), referred to herein as 'Koberstein'.
Regarding Claim 1, Koberstein discloses the impregnation of cerium oxide by pouring a solution of cerium acetate onto a ball-shaped carrier of γ-Al2O3; further, this embodiment discloses that the alumina is impregnated twice, and calcinated after each impregnation step (Example 16). This is considered incipient wetness impregnation, and reads on Claim 1, in which a method comprising loading a first concentration of metal oxide onto a base material using incipient wetness impregnation (IWI) to form a catalyst support structure, performing a first calcination process on the catalyst support structure, loading a second concentration of the metal oxide onto the catalyst support structure using IWI, wherein the second concentration of the metal oxide at least partially covers the first concentration of metal oxide, and performing a second calcination process on the catalyst support structure is disclosed.
Further regarding Claim 1, while Koberstein does not disclose the catalyst support structure includes multi-scale structures of the metal oxide, such a property must necessarily be a result of the chemical composition and the process of making of the catalyst. Because the composition of the prior art is of the same composition and was made in the same way as the composition of the instant invention, it must have the same properties, i.e. multi-scale structures. Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established – see MPEP 2112.01 (I).
Regarding Claims 2-4, the prior art discloses the limitations of Claim 1 as shown above. Further, Koberstein discloses the use of ceria as discussed above.
Regarding Claims 5-7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Koberstein discloses the use of Al2O3 as discussed above.
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above. Further, Koberstein discloses a one-hour tempering at 500 °C to take place after each impregnation step (Example 16). Further, Koberstein discloses tempering to occur in air, an oxygen-containing environment (Claim 1).
Regarding Claim 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, Koberstein discloses a tempering step performed at 450 °C after the first tempering at 500 °C (Example 16).
Regarding Claim 13, the prior art discloses the limitations of Claim 1 as shown above. Further, Koberstein discloses a one-hour tempering at 450 °C to take place after each impregnation step (Example 16). Further, Koberstein discloses tempering to occur in air, an oxygen-containing environment (Claim 1). 
Regarding Claim 14-15, the prior art discloses the limitations of Claim 1 as shown above.  Further, Koberstein discloses a third impregnation and calcination step involving the impregnation of Pt and Pd following the two ceria impregnations steps (Example 16).
Regarding Claim 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, Koberstein discloses reducing the catalyst in forming gas (Example 16). Further, Koberstein discloses loading at least one of metal or metal oxide onto the metal oxide support to generate a catalyst structure, and the calcination of the catalyst structure, as discussed above (Example 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koberstein et al (US Patent 5,001,103), referred to herein as 'Koberstein'.
Regarding Claims 8-10, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Koberstein is silent regarding the concentration of the solution used in the first and second impregnation, one of ordinary skill in the art would find it obvious to determine the ideal first and second concentrations that would achieve the proper loading of the metal oxide on the catalyst per the desired reaction to be catalyzed.
Regarding Claim 16, the prior art discloses the limitations of Claim 1 as shown above.  Further, Koberstein does not disclose the metal oxide comprises at least one of copper oxide, nickel oxide, iron oxide or cobalt oxide; however, Koberstein does disclose the use of nickel oxide as a suitable metal oxide (Example 12), and even discloses that the inclusion of nickel oxide in the inventive catalyst results in an increase of the hydrocarbon conversion in the rich exhaust range and a considerable diminution of the undesirable emission of hydrogen sulfide which occurs in rich operation (Col 4, lines 47-51). Given this, one of ordinary skill in the art would find it obvious to add nickel oxide to the disclosed catalyst in order to provide a more cost-effective catalyst, and a catalyst with improved properties, such as increased hydrocarbon conversion and diminution of hydrogen sulfide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736